UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES OF AMERICA,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 19-CR-575-2 (FB)
ANDREW CAMPOS,

                       Defendant.
------------------------------------------------x

BLOCK, Senior District Judge:

       On December 5, 2019, Magistrate Judge Reyes ordered defendant Andrew

Campos detained pending trial, finding that there was “a serious risk that the

defendant will endanger the safety of another person or the community.” DE 33.

Campos appealed. The Court finds that the additional security offered by Campos

warrants his release on the terms set forth below.

       Campos is charged with racketeering, tax fraud, tax evasion, money

laundering, making false statements to government agents, extortionate credit

collection, wire fraud and obstruction of justice. None of the charges involves an

offense carrying a presumption of detention. See 18 U.S.C. § 3142(e)(3). Therefore,

he is entitled to release “subject to the least restrictive . . . condition, or combination

of conditions, that . . . will reasonably assure the appearance of the person as

required and the safety of any other person and the community,” 18 U.S.C.

§ 3142(c)(1)(B), unless the Court finds “that no condition or combination of


                                                1
conditions will reasonably assure the appearance of the person as required and the

safety of any other person and the community.” 18 U.S.C. § 3142(e)(1).            The

government must establish dangerousness by clear and convincing evidence. United

States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995) (citing 18 U.S.C. § 3142(f)(2)).

      Detention is also warranted if there is “a serious risk that such person will

obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt

to threaten, injure, or intimidate, a prospective witness or juror.”        18 U.S.C.

§ 3142(f)(2)(B). As with dangerousness, the Court must first determine whether the

defendant presents a risk of obstruction, and then whether any condition or

combination of conditions will reasonably assuage that risk. See United States v.

Friedman, 837 F.2d 48, 49 (2d Cir. 1988). The government must establish a risk of

obstruction by a preponderance of the evidence. See id.

      The government argues that Campos poses a danger because he is a captain

in the Gambino family. Affiliation with a crime family is not an adequate substitute

for actual evidence of dangerousness. See United States v. Persico, 376 F. App’x

155, 157 (2d Cir. 2010) (reversing finding that son of Carmine Persico and brother

of Alphonse Persico was dangerous because “the government offers no direct

evidence of Persico either using violence or directing others to use violence”). The

evidence proffered is that Campos loaned money to “John Doe” and then extorted

repayment by “unlawfully retaining money otherwise due to Doe for his services.”


                                          2
DE 17 at 12-13. The Court acknowledges that dangerousness encompasses more

than physical violence.      With respect to obstruction, the government proffers

evidence that Campos bribed a witness to lie to the grand jury and had another grand

jury witness fired for testifying truthfully.

        The Court need not decide whether the government’s proffer is sufficient to

demonstrate, by the relevant standard, that Campos is likely to engage in similar

behavior going forward. See United States v. Madoff, 586 F. Supp. 2d. 240, 250

(S.D.N.Y. 2009) (“To be sure, the Court should consider past behavior in assessing

the likelihood of prohibited behavior in the future, but the Government needs to

show that there is a serious risk that these potential harms exist going forward.”).

Instead, it concludes that there are conditions sufficient to reasonably mitigate that

risk.

        Campos has consented to travel restrictions, home confinement, and

monitoring. These conditions severely limit his ability to engage in other crimes or

acts of obstruction without the government’s knowledge. To be sure, they do not

perfectly recreate the security of a jail. But Campos also proposes a $4.5 million

bond secured by eight suretors and four homes belonging to family members and

friends. The Court concludes that this security—and the risk of its loss should

Campos violate any of the conditions of his release—provides adequate “moral

suasion” to ensure his compliance. See United States v. Batista, 163 F. Supp. 2d


                                            3
222, 224 (S.D.N.Y. 2001) (“[A] defendant must show that the proposed suretors

exercise moral suasion to ensure the defendant's presence at trial.”).

      Therefore, the Court orders that Campos be released pending trial on the

following conditions:

Standard Conditions

       (1)   The defendant must not violate any federal, state or local law while on
release.

       (2) The defendant must cooperate in the collection of a DNA sample if the
collection is authorized by 42 U.S.C. § 14135a.

      (3) The defendant must advise the Court, Pretrial Services, defense counsel
and the U.S. Attorney in writing before making any change in address or telephone
number.

      (4) The defendant must appear in court as required and must surrender for
service of any sentence imposed as directed.

      (5) The defendant must refrain from use or unlawful possession of a
narcotic drug or other controlled substances as defined in 21 U.S.C. § 802, unless
prescribed by a licensed medical practitioner.

       (6) If the defendant fails to report as required to Pretrial Services, the
defendant may be subject to such random visits at his residence by a Pretrial Services
Officer as may be necessary to verify his residence in order to secure compliance
with the order of release.

     (7)     The defendant must not possess a firearm, destructive device, or other
weapon.

Additional Conditions

      (1) The defendant shall execute a $4.5 million appearance bond, in the
same form as the appearance bond for his co-defendant Richard Martino (DE 93).
The bond shall be signed by the eight suretors and secured by the four homes
referenced in the defendant’s submissions.
                                          4
       (2) The defendant is placed under the supervision of Pretrial Services and
is subject to random visits by a Pretrial Services officer at his residence; must report
as directed by Pretrial Services; and is subject to the following location restriction
program with location monitoring, as directed by Pretrial Services:

      Home Detention: restricted to home at all times, except for attorney visits,
      court appearances, medical treatment, religious services or other activities
      approved by Pretrial Services.

The defendant must stay at his residence at all times except for approved activities
and may not leave for approved activities without providing prior notice to Pretrial
Services, except in cases of medical emergencies.

      (3) The defendant is subject to electronic monitoring of his cellular
telephone and other internet-enabled devices by Pretrial Services.

      (4) The defendant shall not access any cellular telephones or other internet-
enabled devices belonging to his wife and children. All such devices shall be
protected by passwords to which the defendant does not have access.

       (5) The defendant shall give the government and Pretrial Services access
to the real-time feed and recordings of the video security system at his home.

       (6) The defendant must abide by all program requirements and instructions
provided by Pretrial Services relating to the operation of monitoring technology.
Unless specifically ordered by the Court, Pretrial Services may require use of one of
the following or comparable monitoring technology: radio frequency (RF)
monitoring; passive global positioning satellite (GPS) monitoring; active global
positioning satellite (GPS) monitoring (including “hybrid” (active/passive) GPS);
voice recognition monitoring.

       (7) The defendant must remain in and may not leave Westchester County
and the five boroughs of New York City without Court permission, and may only
travel to and from this Court and the permitted areas.

      (8) The defendant must avoid all contact with any co-defendants,
witnesses, and members of organized crime, except in the presence of counsel.

      (9) If he has not already done so, the defendant must surrender all passports
to Pretrial Services and must not obtain other passports or international travel
documents.

                                           5
Advice of Penalties and Sanctions to the Defendant

       The defendant is advised that violating any of the foregoing conditions of
release may result in the immediate issuance of a warrant of arrest, a revocation of
the order of release, an order of detention, a forfeiture of any bond, and a prosecution
for contempt of court and could result in imprisonment, a fine, or both.

      While on release, if the defendant commits a federal felony offense the
punishment is an additional prison term of not more than ten years and for a federal
misdemeanor offense the punishment is an additional prison term of not more than
one year. This sentence will be consecutive (i.e., in addition to) to any other sentence
defendant may receive.

      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or
both, to: obstruct a criminal investigation; tamper with a witness, victim, or
informant; retaliate or attempt to retaliate against a witness, victim, or informant; or
intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of
the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.

       If, after release, the defendant knowingly fails to appear as the conditions of
release require, or to surrender to serve a sentence, the defendant may be prosecuted
for failing to appear or surrender and additional punishment may be imposed,
whether or not the defendant is convicted of the pending charges. If the defendant is
convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a
       term of fifteen years or more – the defendant will be fined not more than
       $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more,
       but less than fifteen years – the defendant will be fined not more than
       $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – the defendant will be fined not more than $250,000 or
       imprisoned not more than two years, or both;
       (4) a misdemeanor – the defendant will be fined not more than $100,000 or
       imprisoned not more than one year, or both.

      A term of imprisonment imposed for failure to appear or surrender will be
consecutive to any other sentence imposed. In addition, a failure to appear or
surrender may result in the forfeiture of any bond posted.


                                           6
      Campos shall be released immediately upon execution of the above-

referenced appearance bond before a judicial officer.       Defense counsel, the

government, and the Marshals shall make their best efforts to secure the appearance

of Campos and the suretors before the assigned duty officer before Wednesday,

December 25, 2019.

      SO ORDERED.



                                            _/S/ Frederic Block__________
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
December 23, 2019




                                        7
